689 S.E.2d 378 (2009)
William SYKES, Employee, Plaintiff,
v.
MOSS TRUCKING COMPANY, INC. Employer, and Protective Insurance Company, Carrier, Defendants.
No. 381PA09.
Supreme Court of North Carolina.
December 10, 2009.
John A. Tomei, Raleigh, for Moss Trucking Company, et al.
William Sykes, pro se.
Prior report: ___ N.C.App. ___, 685 S.E.2d 1.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 16th of September 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 10th of December 2009."
TIMMONS-GOODSON, J., recused.
The Court allows plaintiff's petition for discretionary review for the limited purpose of remanding to the Court of Appeals for reconsideration in light of N.C.G.S. 97-86, Adams v. AVX Corp., 349 N.C. 676, 680, 509 S.E.2d 411, 413 (1998) and Deese v. Champion Ml Corp., 352 N.C. 109, 115, 530 S.E.2d 549, 553 (2000).
"By order of the Court in conference, this the 10th of December 2009."
TIMMONS-GOODSON, J., recused.